SHARPE, J.
In L. & N. R. R. Co. v. Dooley, 78 Ala. 524, this court held that a debt due by a foreign corporation which was neither made nor in any part to be performed in this State was not subject to. garnishment here. The ground of the decision was, primarily, that the suit was in the nature of a proceeding in. rein, and the court lacked power to reach and subject the debt or to make any binding disposition of it. For this reason it was further considered that the court could not by virtue of garnishment process in such case acquire jurisdiction to render judgment against the defendant in the original suit, who was a nonresident and was not otherwise served. The doctrine so declared has been ever since adhered to. — Ala. Gt. Sou. R. R. Co. v. Chumley, 92 Ala. 317; L. & N. R. R. Co. v. Nash, 118 Ala. 477. Sucll lack of jurisdiction over the subject-matter is fatal to the garnishment suit without regard to whether jurisdiction over the defendant is obtained.
In Ala. Gt. Sou. R. R. Co. v. Chumley, supra, Chumley brought suit in Alabama against the railroad company, which was an Alabama corporation, and it defended upon the ground that it had been compelled to pay the debt under garnishment process sued out in Tennessee, on a judgment which, luid there been ren*355dered against the defendant debtor on personal service of process. It was thus shown that the defendant in the garnishment suit had been duly brought into the Tennessee court, but notwithstanding, this court applied the principle of Dooley’s Case, supra, and ruled that the attempted garnishment of a debt due by an Alabama corporation gave the foreign court no jurisdiction over the debt garnished or over the garnishee.
The authorities referred to are conclusive of the present case and compel a reversal of the judgment.
Though the appearance of Forrester & Son enabled the court to render judgment against them, it removed but one of the obstacles which had blocked the plaintiff’s way to judgment against the garnishee, and left remaining the want of jurisdiction over the subject-matter of the garnishment.
The answer shows with sufficient certainty that the garnishee is not an Alabama corporation. In that respect it is similar to the answer in Dooley’s Case. Whether the lack of an express negation of such fact would affect a plea to the jurisdiction if the point was made by special demurrer we need not decide.
Reversed and remanded.